ON MOTION FOR REHEARING
MORRISON, Judge.
Appellant states that we did not, in the light of what we said in Venzor v. State, 162 Tex.Cr.R. 175, 283 S.W.2d 397, properly • dispose of his objection to the failure of the •court to give the jury in his charge an op-portunity to find appellant guilty of a viola-tion of Article 758, V.A.P.C. In Venzor, -we said:
“Appellant was admittedly a practicing physician, licensed as such by the Board of Medical Examiners of this State. He was therefore admittedly a practitioner, as that term is used in the statute. Yet the jury was not so instructed, nor was the term practitioner defined in the charge.”
The effect of the above statement -was that Venzor being a licensed physician was entitled to the affirmative defense which was specifically enumerated in Article 726c, V.A.P.C., relating to the dispensing of barbiturates (but which has since been repealed), and such defense should have been submitted to the jury. However, in the case at bar, no affirmative defense is presented, and appellant is not entitled to a charge under Article 758, supra, because he was charged with selling a narcotic drug under Article 725b, V.A.P.C., and not a barbiturate under Article 726d, V.A.P.C. (dangerous drugs). The provisions of Article 758 do not apply to narcotics but do apply, among other things, to dangerous drugs.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.